DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,843,952. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in the pending application are required by the claims of the patent and the additional limitations required by the patent are not excluded from the claims of the pending application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	Lines 10-11 refer to “said first decomposer, said second decomposer, and said third decomposer” there is insufficient antecedent basis for these limitations within the claim. The claim is only limited to “at least one decomposer.” It is therefore not clear how many decomposers are actually required by the claims.
The remaining claims are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim states “at least two decomposers.” This limitation does not further limit claim 1 because claim 1 requires a first, second, and third decomposer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prior et al (US 2014/0151294) in view of Panunzio (US 2012/0228117).

Regarding Claim 1:
	Prior teaches the system for the on-site pre-treatment of wastewater, including solids, from a sewage line at a residence or business comprising: at least one grinder (grinder pump) (see para. 0070); at least one decomposer (anoxic chamber) (see para., 0071); control valves (automatic valves) (see para. 0054), said control valves disposed in communication with said at least one decomposer; pipelines (return conduit); a circulation pump (lift station pump), said circulation pump configured to circulate wastewater through said pipelines, to and from said decomposers (see para. 0061); filter mesh (biologically active filter) (see para. 0078). Prior further teaches a first decomposer (anoxic tank), a second decomposer (first aerobic chamber); a third decomposer (second aerobic chamber) (see para. 0060)
	Prior does not teach said filter mesh disposed within said first decomposer, said second decomposer, and said third decomposer or disposed within a conduit.

	Prior and Panunzio are analogous inventions in the art of wastewater treatment. It would a have been obvious to one skilled in the art to add filter meshes to the outlet pipes (conduits) of the first, second, and third decomposers of Prior because filters enhance solids removal and decrease BOD (see Panunzio para. 0012) and it is desirable in Prior to remove solids (see Prior para. 0087). It would have further been obvious to add the filter meshes to the decomposers of Prior because it is the simple addition of a known treatment feature to a known apparatus, obviously resulting in the removal of solids with an expectation of success. 

Regarding Claim 2:
	Prior, as previously modified, teaches the system of claim 1, wherein said at least one decomposer is at least two decomposers (a first decomposer (anoxic tank), a second decomposer (first aerobic chamber); a third decomposer (second aerobic chamber) )(see Prior para. 0060).

Regarding Claim 3:
	Prior, as previously modified, teaches the system of claim 1.
	Prior does not explicitly teach the number of control valves. Prior further teaches that control valves are provided where needed to control the flow (see Prior para. 0054). It would therefore have been obvious to one skilled in the art to add a second control valve in 

Regarding Claim 4:
	Prior, as previously modified, teaches the system of claim 1, further comprising at least one monitor configured to observe 17 of 20and report status of said at least one decomposer (monitors are part of the controller) (see Prior para. 0054).

Regarding Claim 5:
	Prior, as previously modified, teaches the system of claim 1, further comprising a programmable logic controller configured to manage said at least one control valve (microprocessor-based controller controls the valves) (see Prior para. 0054).

Regarding Claim 6:
	Prior, as previously modified, teaches the system of claim 5, wherein said programmable logic controller is configured to manage said at least one control valve via electronic switches (controller controls the valves, therefore the switches are electronic) (see Prior para. 0054).

Regarding Claim 7:


Regarding Claim 9:
	Prior, as previously modified, teaches the system of claim 1, wherein said conduit is tubular (conduit is a tube) (see Panunzio para. 0012).

Regarding Claim 10:
	Prior, as previously modified, teaches the systems of claim 1, further comprising at least one electrochemical reactor, said at least one electrochemical reactor (see Prior para. 0063) disposed in communication with a programmable power supply (there is inherently some power supply required to power the electrochemical reactor).

Regarding Claim 11:
	Prior, as previously modified, teaches the system of claim 1, further comprising said at least one control valve disposed in an open position to allow water to flow continuously. The claims are directed to a system, the position of the control valve is a method limitation. Method limitation only add patentable weight to the extent that the prior art must be capable of the same function. In the instant case of Prior uses a control valve it can be in an open position.


	Prior, as previously modified, teaches the system of claim 2.
	Prior does not explicitly teach the number of control valves. Prior further teaches that control valves are provided where needed to control the flow (see Prior para. 0054). It would therefore have been obvious to one skilled in the art to add a second control valve in communication with at least one decomposer resulting in control of the flow within the decomposer, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 13:
	Prior, as previously modified, teaches the system of claim 2, further comprising at least one monitor configured to observe 17 of 20and report status of said at least one decomposer (monitors are part of the controller) (see Prior para. 0054).

Regarding Claim 14:
	Prior, as previously modified, teaches the system of claim 2, further comprising a programmable logic controller configured to manage said at least one control valve (microprocessor-based controller controls the valves) (see Prior para. 0054).

Regarding Claim 15:


Regarding Claim 16:
	Prior, as previously modified, teaches the system of claim 2, further comprising said at least one control valve disposed in an open position to allow water to flow continuously. The claims are directed to a system, the position of the control valve is a method limitation. Method limitation only add patentable weight to the extent that the prior art must be capable of the same function. In the instant case of Prior uses a control valve it can be in an open position.

Regarding Claim 16:
	Prior, as previously modified, teaches the system of claim 3, further comprising at least one monitor configured to observe 17 of 20and report status of said at least one decomposer (monitors are part of the controller) (see Prior para. 0054).

Regarding Claim 18:
	Prior, as previously modified, teaches the system of claim 3, further comprising a programmable logic controller configured to manage said at least one control valve (microprocessor-based controller controls the valves) (see Prior para. 0054).


	Prior, as previously modified, teaches the system of claim 12, wherein said at least two decomposers are configured to operate in stages such that primary decomposition occurs in only one of said at least two decomposers at one time (anoxic (primary) decomposition occurs only in the anoxic reactor) (see Prior para. 0040).

Regarding Claim 20:
	Prior, as previously modified, teaches the system of claim 3, further comprising said at least one control valve disposed in an open position to allow water to flow continuously. The claims are directed to a system, the position of the control valve is a method limitation. Method limitation only add patentable weight to the extent that the prior art must be capable of the same function. In the instant case of Prior uses a control valve it can be in an open position.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior et al (US 2014/0151294) in view of Panunzio (US 2012/0228117) as applied to claim 1 above, and further in view of Stephenson (US 2011/0100908).

Regarding Claim 8:
	Prior, as previously modified, teaches the system of claim 1.
	The combination is silent as to the material of the conduit.
	Stephenson teaches the use of glass pipes with biological water treatment (see para. 0058).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/16/2022